Name: Commission Regulation (EEC) No 1249/91 of 13 May 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 91 Official Journal of the European Communities No L 119/31 COMMISSION REGULATION (EEC) No 1249/91 of 13 May 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the. Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1232/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 1163/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 14 May 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements . Article 2 This Regulation shall enter into force on 14 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17 . 12. 19.90 , p . 23 . (3) OJ No L 164, 24 . 6 . 1985, p . 11 . (4) OJ No L 118 , 13 . 5 . 1991 , p . 53 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 81 , 28 . 3 . 1991 , p . 62 . (8) OJ No L 112, 4. 5. 1991 , p . 73 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 119/32 Official Journal of the European Communities 14. 5 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' i (amounts per 100 kg) Current 5. 1st period 6 2nd period 7 0 3rd period 8 0 4th period 9 0 5th period loo 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) 0,000 26,219 19,249 45,32 51,06 934,66 0,000 26,131 19,161 45,11 50,83 930,39 9,139 16,109 9,139 21,51 24,24 443,76 9,139 16,109 9,139 21,51 24,24 443,76 9,139 16,109 9,139 21,51 24,24 443,76 9,139 16,109 9,139 21,51 24,24 443,76  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 151,98 172,85 16,916 14,739 33 906 3 766,79 0,00 5 558,17 151,29 172,06 16,838 14,669 33 751 3 730,06 0,00 5 540,33 72,16 82,07 8,031 6,776 16 098 1 292,03 1 540,22 3 470,87 72,16 82,07 8,031 6,776 16 098 1 264,40 1 532,75 3 459,51 72,16 82,07 8,031 6,776 16 098 1 264,40 1 532,75 3 459,51 72,16 82,07 8,031 6,764 16 022 1 142,04 1 514,77 3 423,64 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 0 4th period 9 0 5th period 10 p 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) 0,000 28,719 21,749 51,20 57,69 1 056,05 0,000 28,631 21,661 50,99 57,46 1 051,78 11,639 18,609 11,639 27,40 30,87 565,15 11,639 18,609 11,639 27,40 30,87 565,15 11,639 18,609 11,639 27,40 30,87 565,15 11,639 18,609 11,639 27,40 30,87 565,15  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) 171,72 195,30 19,112 16,688 171,03 194,51 19,035 16,617 91,90 104,52 10,228 8,724 91,90 104,52 10,228 8,724 91,90 , 104,52 10,228 8,724 91,90 104,52 10,228 8,713  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 38 310 4 324,05 63,68 6 079,86 38 155 4 287,33 50,86 6 062,02 20 502 1 849,30 . 1 922,46 3 992,56 20 502 1 821,67 1 914,99 3 981,20 20 502 1 821,67 1 914,99 3 981,20 20 426 1 699,30 1 897,01 3 945,33 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. 14. 5. 91 Official Journal of the European Communities No L 119/33 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 0 4th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl) 29,318 38,273 26,033 61,29 69,05 1 264,07 205,55 233,77 22,877 28,698 37,664 25,424 59,85 67,44 1 234,50 200,74 228,30 22,342 28,494 37,464 25,224 59,38 66,91 1 224,78 199,16 226,51 22,166 21,708 28,843 16,603 39,09 44,04 806,18 131,09 149,09 14,590 21,708 28,843 16,603 39,09 44,04 806,18 131,09 149,09 14,590  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 20,018 45 856 5 260,91 8 072,64 4 596,46 4 656,94 19,533 44 783 5 089,46 7 949,19 4 506,04 4 568,18 19,373 44 431 5 002,74 7 904,03 4 475,12 4 537,84 12,565 29 245 2 863,86 6 121,85 3 464,35 3 539,62 12,565 29 245 2 863,86 6 121,85 3 464,35 3 539,62 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular with :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (*) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,063180 2,061330 2,059900 2,058650 2,058650 2,055210 "Fl 2,315020 2,313200 2,311680 2,310350 2,310350 2,306400 Bfrs/Lfrs 42,253600 42,213400 42,189600 42,158800 42,158800 42,081800 FF 6,971510 6,966240 6,961760 6,957380 6,957380 6,943670 Dkr 7,833920 7,832480 7,831830 7,831140 7,831140 7,827050 £Irl 0,770904 0,771056 0,771361 0,771813 0,771813 0,773319 £ 0,697203 0,698376 0,698964 0,699646 0,699646 0,701200 Lit 1 526,94 1 528,72 1 530,47 1 532,05 1 532,05 1 537,83 Dr 223,32500 225,35100 227,44700 228,81600 228,81600 234,87900 Esc 176,31700 176,90200 177,45500 177,95200 177,95200 179,52100 Pta 127,07900 127,45300 127,77500 128,08200 128,08200 128,82100